Citation Nr: 1441685	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling for the period prior to July 3, 2012, and 50 percent disabling for the period from July 3, 2012.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of in-service herbicide exposure and as secondary to a service-connected disability.  

3.  Entitlement to service connection for soft tissue sarcoma, to include as a result of in-service herbicide exposure.  

4.  Entitlement to service connection for respiratory cancer, to include as a result of in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2005 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the pendency of the Veteran's appeal, and specifically by way of August 2009 and September 2012 rating decisions, the RO increased the disability rating for the service-connected PTSD to 30 percent disabling, effective from July 29, 2005 (date of claim); and 50 percent disabling, effective from July 3, 2012.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

Before the matter was certified to the Board, in a September 2012 rating decision, the RO granted service connection for degenerative disc disease, degenerative joint disease, L5-S1, and evaluated this disability as 10 percent disabling, effective February 24, 2005.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

In a June 2005 rating decision, service connection was denied for peripheral neuropathy.  The Veteran did not submit a timely notice of disagreement with this decision.  In September 2006, the RO again denied service connection for peripheral neuropathy.  In July 2007, the Veteran submitted a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the June 2005 rating action, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed condition and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2013); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

During the current appeal, and specifically in July 2013, the Veteran also testified at a Travel Board hearing at the RO.  A transcript of the testimony has been associated with the Veteran's Virtual VA claims folder.  

The Board notes that the Veteran filed a formal claim for a total disability evaluation based on individual unemployability (TDIU) due to his service connected disabilities in October 2012.  The RO denied the claim in the April 2013 rating decision.  The Veteran has not appealed this decision.  In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher disability rating in certain circumstances.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case, however, differs in that a formal claim for TDIU was already considered and denied by the RO during the pendency of the claim for an increase now on appeal to the Board.  The Veteran has not expressed disagreement with the April 2013 decision.  Nothing in Rice suggests that the finality of this decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is-by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and, instead refers that claim to the RO for further action.  

The issues of entitlement to a higher rating for PTSD as well as entitlement to service connection for peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision on appeal, VA received notification from the Veteran's representative to the effect that the Veteran no longer intended to appeal his claims of service connection for soft tissue sarcoma and respiratory cancer, both of which to include as a result of in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of claims of service connection for soft tissue sarcoma and respiratory cancer, as a result of in-service herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).  

As previously noted, the June 2005 and September 2006 rating decisions denied service connection for soft tissue sarcoma and respiratory cancer.  In his July 2007 notice of disagreement (NOD), the Veteran disagreed with the RO's denial of these claims, and in September 2009, he perfected a timely appeal with respect to these issues and requested a hearing before a Veterans Law Judge.  

Thereafter, in statement received at the RO in July 2013, the Veteran, through his representative, expressed his desire to withdraw from appellate review his appeal for service connection for soft tissue sarcoma and respiratory cancer.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2013).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).  


ORDER

The appeal of a claim of service connection for soft tissue sarcoma is dismissed.  

The appeal of a claim of service connection for respiratory cancer is dismissed.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  

The Veteran's service-connected PTSD is currently rated as 30 percent disabling for the period prior to July 3, 2012, and 50 percent disabling for the period on and after July 3, 2012.  He contends that his psychiatric symptoms are more severe than this current disability rating reflects.  During the July 2013 hearing, the Veteran described some of his psychiatric symptoms and testified that his symptoms had worsened since his last VA examination in July 2012.  According to the Veteran, he visits with a psychiatrist at the Phoenix VA Medical Center (VAMC) every three months, and he recently started attending group therapy sessions as well.  See July 2013 Hearing Transcript (T.), p. 4.  The Veteran further contends that he has nightmares on a regular basis and can no longer watch movies, regardless of whether the content pertains to the military or not.  See T., p. 5.  With regard to his interpersonal relationships, the Veteran stated that he is currently married to his second wife, and has three children from his first marriage.  According to the Veteran, he speaks to one of his sons every other month, but has only seen the other two twice in eight years.  See T. pp. 6-7.  Indeed, the record reflects that the Veteran has not been afforded another VA psychiatric examination since July 2012, more than two years ago.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Consequently, a new examination is warranted for the purpose of determining the current severity of the Veteran's disability.  


Peripheral Neuropathy of the Lower Extremities

The Veteran contends that he has peripheral neuropathy in his lower extremities as a result of his in-service herbicide exposure while serving in Vietnam, and/or as secondary to his service-connected diabetes mellitus, type II.  

Certain diseases linked to exposure to herbicides in the Republic of Vietnam are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period, and specific threshold requirements are met.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  The Board notes that acute and subacute peripheral neuropathy are listed among the diseases associated with exposure to herbicide agents.  See 38 C.F.R. §3.309(e).  However, in order for service connection to be presumed, either of these disorders must have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii).  The Veteran's service personnel records reflect that he served in the Republic of Vietnam from April 1967 to February 1968; as such exposure to herbicides is conceded. 38 C.F.R. § 3.307(a)(6)(iii).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310.  

The service treatment records are devoid of any findings, complaints, treatment or diagnosis of a neurological condition, to include peripheral neuropathy.  Although the Veteran reported a history of cramps in his legs on the January 1966 medical history report (which was conducted pursuant to his enlistment into the military), the clinical evaluation of his lower extremities was shown to be normal, and he was deemed to be qualified for induction into the military.  Sick call treatment records dated in August 1967 reflect that the Veteran hurt his back while lifting several heavy boxes, and physical evaluation of the spine revealed tenderness in the lumbosacral spine region as well as "referred" pain to the right buttocks.  However, other than this notation of referred pain, the remainder of the service treatment records are absent any complaints of, or treatment for pain or any potential neurological symptoms in the lower extremities, and the clinical evaluation of the lower extremities and neurological system was shown to be normal at the March 1968 separation examination.  

The post-service medical evidence of record is absent any records reflecting a definitive diagnosis of peripheral neuropathy in the lower extremities.  At the June 1998 VA general examination, although the Veteran described symptoms of numbness in the left leg and pain in the left hip, results from the neurological evaluation revealed the neurological system, to include the peripheral nerves, to be within normal limits.  

Subsequent private treatment records reflect that the Veteran presented at Triangle Neurosurgery treatment facility with complaints of pain in the right lower back and buttock region that radiated to the lower extremities, as well as symptoms of numbness in the left foot.  On physical examination of the lower extremities, the physician observed good range of motion throughout, and described the Veteran's sensation to light touch and pinprick as intact, and further noted that his deep tendon reflexes were 2+ bilaterally.  Upon reviewing an October 2004 magnetic resonance imaging (MRI) report, the physician noted a moderate-sized paracentral disc on the right that filled the right neural foramen and caused lateral recess stenosis.  The Veteran was ultimately diagnosed with having a ruptured disk at L4-5, which the physician noted was the cause for his pain and weakness on the right side of his body.  However, these records are absent a diagnosis of peripheral neuropathy.  

VA treatment records issued from the VA medical center (VAMC) in Phoenix, Arizona, and dated from 2009 to September 2012, reflect preliminary assessments of neuropathy.  However, these assessments appear to be based on the Veteran's own reported description of his symptoms rather than on the objective medical findings.  Indeed, these assessments were predominantly made during his mental health treatment consultations and visits.  See July 2011, August 2011, December 2011 and May 2012 Mental Health Physician reports.  Also, at the November 2011 VA examination, when asked whether the Veteran experienced any complications associated with his diabetes mellitus, to include diabetic neuropathy, the examiner marked that he did not.  However, there are no objective medical findings in support of this assessment.  Furthermore, an April 2012 report of contact slip reflects that the Veteran contacted the VA and reported to experience an itching and cutting sensation in his thighs, as well as symptoms of numbness in his left foot, and requested some form of neuropathic testing to determine what these symptoms were attributed to.  It does not appear that the Veteran was ever provided with any form of neurological testing.  

The Board notes that at the June 2012 back examination, the VA examiner diagnosed the Veteran as having radiculopathy in the left lower extremity that was associated with his low back disability.  By way of the September 2012 rating decision, the RO granted service connection for this disability.  

At the July 2013 hearing, the Veteran testified that he was first diagnosed with peripheral neuropathy at a VA hospital in 2005.  However, the Veteran was unclear as to which VA hospital this diagnosis was rendered at.  According to the Veteran, he also received treatment for his peripheral neuropathy at VA medical centers (VAMCs) in Kansas City, Missouri; Chicago, Illinois; Portland, Oregon; and Raleigh, North Carolina.  See T., pp. 10-11.  When asked to describe his symptoms, the Veteran reported to experience a cutting/itching-like sensation in his thighs, and numbness in his left foot, and further noted that his toes felt as though they were being cut into.  See T., p. 13.  

Although the evidence of record is absent a definitive diagnosis of peripheral neuropathy, in light of the VA treatment records reflecting assessments of neuropathy, the Veteran's reported treatment for this disorder at various VAMCs, and given that no examiner has determined that the Veteran does not have peripheral neuropathy in his lower extremities based on the objective medical findings, the Board finds that the record is somewhat unclear with respect to whether the Veteran has current diagnosis of peripheral neuropathy of the lower extremities, and if so, when this condition first manifested.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.

Finally, as noted above, the Veteran testified that he currently attends group therapy sessions and receives individual psychiatric treatment at the Phoenix VAMC on a regular basis.  See T. p. 5.  The Veteran further reported to receive a diagnosis of, and treatment for his neuropathy at a number of VAMCs.  As this matter is being remanded for the reasons set forth above, any additional VA treatment records pertaining to the  psychiatric and neurological disorder should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a corrective VCAA notice letter informing him of the information and evidence needed to substantiate the claim for service connection for a peripheral neuropathy, to include as secondary to a service-connected disability.  

2.  Ask the Veteran to identify all locations of VA treatment or evaluation for his psychiatric disability and/or his peripheral neuropathy and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.  

3.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with his claims file, that have treated or evaluated him since service for his claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

4.  Then, once these records have been obtained and associated with the claims file, make arrangements for the Veteran to be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD and to determine the effect, if any, of this disability on his employability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examiner is requested to identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner shall also assign a Global Assessment of Functioning (GAF) score and provide an explanation of the assigned score.  

Also, the examiner shall specifically opine on the impact of the Veteran's PTSD on his social and industrial activities, including his ability to obtain and to maintain any full-time employment, and whether, in the examiner's opinion, the Veteran's service-connected PTSD alone is of such severity to result in an inability to obtain and to maintain employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  A rationale for all opinions expressed must be provided.  

5.  Then, schedule the Veteran for a VA examination with a VA neurologist to determine the nature and etiology of any peripheral neuropathy present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of peripheral neuropathy in either of the lower extremities.  If acute and/or subacute peripheral neuropathy is identified, the examiner should address, to the extent possible, when it first became manifested to a degree of 10 percent or more.  For any peripheral neuropathy diagnosed on examination, and which manifested to a degree of 10 percent or more over a year after the Veteran's separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service herbicide exposure.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing symptoms of peripheral neuropathy since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that it is unlikely that peripheral neuropathy in the lower extremities had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any peripheral neuropathy currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus.  If the examiner finds that diabetes has not caused peripheral neuropathy of the lower extremities but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any peripheral neuropathy.  If a baseline is established, the examiner should comment on how much the peripheral neuropathy has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

The examiner should provide a rationale upon which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

6.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


